Case 2:19-cr-00148 Document 1 Filed 06/12/19 Page 1 of 2 PagelD #: 1

UNITED STATES DISTRICT COURT FOR THE

  

 

SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2018-2 | ee
JUNE 11, 2019 SESSION P

 

UNITED STATES OF AMERICA

 

v. CRIMINAL NO. 2 if J-Co 1?
18 U.S.C. § 912

 

JOSEPH R. ZIEGLER

INDICTMENT

The Grand Jury Charges:

COUNT ONE
(Impersonation of a Federal Officer or Employee)

On or about April 4, 2019, at or near Bomont, Clay County,
West Virginia within the Southern District of West Virginia,
defendant JOSEPH R. ZIEGLER did falsely assume and pretend to be
an officer and employee acting under the authority of the United
States, that is, an Assistant United States Attorney, and acted
under the authority thereof, in that he made statements to Clay
County Sheriff’s Department Officers that ZIEGLER was not required
to have a driver’s license to drive in West Virginia and that the
Clay County Sheriff’s Department Office did not have jurisdiction
over ZIEGLER because ZIEGLER was an Assistant United States
Attorney.

In violation of Title 18, United States Code, Section 912.

 

 
Case 2:19-cr-00148 Document 1 Filed 06/12/19 Page 2 of 2 PagelD #: 2

COUNT TWO
(Impersonation of a Federal Officer or Employee)

On or about April 8, 2019

, at or near Clay, Clay County, West

Virginia within the Southern District of West Virginia, defendant

JOSEPH R. ZIEGLER did falsely

assume and pretend to be an officer

and employee acting under the authority of the United States, that

is, an Assistant United States Attorney, and acted under the

authority thereof and in such pretended character demanded a thing

of value, that is, a vehicle.

In violation of Title 18,

By:

United States Code, Section 912.

MICHAEL B. STUART
United States Attorney

LAL
MJ --

STEFAN J“O. “HASSELBLAD
Assistant United States Attorney
/

 

te

 

 

 

 
